662 S.E.2d 668 (2008)
STATE of North Carolina
v.
Lori Shannon ICARD.
No. 236A08.
Supreme Court of North Carolina.
May 23, 2008.
Derrick C. Mertz, Assistant Attorney General, James C. Gaither, Jr., District Attorney, for State of NC.
C. Scott Holmes, Durham, for Icard.

ORDER
Upon consideration of the petition filed by State of NC on the 23rd day of May 2008 for Writ' of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 23rd day of May 2008."